Bloodworth, J.
1. Eor no reason assigned did the court err in charging the jury as follows: “ Should you believe from the evidence in this case, beyond a reasonable doubt, that the defendant was in the possession and control of the land on which the still is alleged to have been found, upon the place known as the Jackson place,— I say if you believe-the defendant was in possession and control of that land where the still is alleged to have been found, if you believe a still was found there; if you believe other paraphernalia was found there in connection with the still, such as oil, a stove, and such other things; if you believe they were used by somebody in connection with that still, you would be authorized to presume and to infer that such still belonged to him, the defendant. If you believe there was liquor *181found there, you would have the right to infer that it belonged to him. You would be warranted in presuming and inferring that the whole outfit and paraphernalia used in connection with the still, if it has been shown there was a still there, and such things as have been referred to in the evidence, for use in connection with such still, why then you would he warranted in presuming they were his. Such presumption is a rebuttable one. It is susceptible of explanation, and unless some explanation has been made or some evidence has been offered to rebut such presumption, then you would be warranted in presuming it was his.”
2. There is some evidence to authorize the verdict, and, the verdict having been approved by the trial judge and no error of law having been committed, under repeated and uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere.

Judgment affirmed.


Broyles, C. J., and Lithe, J., concur. ■